___________

                                   No. 95-2232
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        *    Appeal from the United States
     v.                                 *    District Court for the
                                        *    Eastern District of Missouri.
William Hawkins,                        *
                                        *
            Appellant.                  *
                                   ___________

                   Submitted:      December 12, 1995

                          Filed:   March 5, 1996
                                   ___________

Before FAGG, HEANEY, and WOLLMAN, Circuit Judges.
                               ___________


WOLLMAN, Circuit Judge.


     After a jury found William Hawkins guilty of five counts of cocaine
distribution in violation of 21 U.S.C. § 841(a), the district court1
sentenced him to 63 months' imprisonment on each count, to be served
concurrently, and four years' supervised release.          Hawkins appeals his
conviction and sentence.    We affirm.


                                       I.


      In 1988, Ted McKinney became an informant for the Federal Bureau of
Investigation (FBI) after being confronted with evidence of his criminal
activity.    With McKinney's help, the FBI conducted an investigation
targeting approximately fifteen individuals.       One of the targets of the FBI
investigation was William Hawkins, an old friend of McKinney's.




       1
       The Honorable William L. Hungate, United States District
Judge for the Eastern District of Missouri.
       In   November   1988,    McKinney    and    Hawkins   had   several   telephone
conversations concerning cocaine.       Hawkins sold cocaine to McKinney on five
occasions from November 1988 to August 1989.            During this time, McKinney
introduced undercover FBI Agent John Quinn to Hawkins.             Quinn was present
during one of the drug transactions.              The telephone calls and meetings
between McKinney and Hawkins were audio recorded.              Some of the meetings
were also recorded on videotape.


       Hawkins did not dispute that he had sold cocaine to McKinney and
Quinn, resting instead on the defense that the government had entrapped
him.   The jury found Hawkins guilty on all five counts, and the district
court sentenced him on March 15, 1991.           On March 25, 1991, Hawkins's trial
counsel filed a notice of appeal.       For reasons that are not entirely clear,
the appeal was not processed by the clerk's office until May 18, 1995.
Hawkins raises several issues on appeal.           First, he contends that his due
process rights were violated due to the delay in processing his appeal.
He also alleges violations of Brady v. Maryland, 373 U.S. 83 (1963), and
the Jencks Act, 18 U.S.C. § 3500, and brings an ineffective assistance of
counsel claim.   Finally, he claims that the district court erred in denying
him a sentence reduction for acceptance of responsibility.


                               II.   Due Process Claim


       Although the Supreme Court has never explicitly acknowledged a due
process right to a speedy appeal, a number of courts of appeals have
recognized that excessive delay in processing appeals can violate due
process.    See, e.g., Simmons v. Beyer, 44 F.3d 1160, 1169 (3rd Cir. 1995);
United States v. Tucker, 8 F.3d 673, 676 (9th Cir. 1993) (en banc), cert.
denied, 114 S. Ct. 1230 (1994); Harris v. Champion, 15 F.3d 1538, 1558
(10th Cir. 1994); Cody v. Henderson, 936 F.2d 715, 719 (2nd Cir. 1991).
In evaluating appellate delay claims, courts follow the test set out




                                           -2-
in Barker v. Wingo, 407 U.S. 514, 530 (1972), to determine whether due
process was satisfied.      Although the issue in Barker was whether the
defendant was denied his right to a speedy trial, courts find the criteria
set out in that case generally applicable.    The factors to consider are:
(1) length of delay; (2) reason for delay; (3) defendant's assertion of his
right; and (4) prejudice to the defendant.    Id.


     Applying the first factor, we agree with Hawkins that the four-year
delay was lengthy.     Not every inordinate delay in processing an appeal,
however, amounts to a denial of due process.     Rheuark v. Shaw, 628 F.2d
297, 303 (5th Cir. 1980), cert. denied, 450 U.S. 931 (1981).       As to the
second factor, the reason for delay is not entirely clear from the record
below.   Apparently, the clerk's office misplaced the appeal and did not
locate it until Hawkins made an inquiry, so Hawkins clearly was not to
blame for the delay.   As to the third factor, Hawkins did ultimately pursue
appellate review, although he did not inquire about the status of his
appeal until more than two years had elapsed since it was filed.    Although
the first three factors weigh in Hawkins's favor, he must also show
prejudice from the delay to establish a due process violation.   See Tucker,
8 F.3d at 676.


     With respect to the fourth factor, courts have established three
categories of potential prejudice resulting from appellate delay:       "(1)
oppressive incarceration pending appeal, (2) anxiety and concern of the
convicted party awaiting the outcome of the appeal, and (3) impairment of
the convicted person's grounds for appeal or of the viability of his
defense in case of retrial."     Tucker, 8 F.3d at 676 (citation omitted).
See also Simmons, 44 F.3d at 1170.


     Hawkins cannot show that his incarceration was oppressive if he was
rightfully incarcerated.   Thus, we must turn to the merits of his appeal.
We find them to be meritless.




                                     -3-
      Hawkins first alleges that the government failed to provide him with
discoverable material pursuant to Brady and the Jencks Act.    He claims that
during the last day of trial he received materials from a case pending
against him in the Southern District of Illinois that supported his
entrapment defense and provided impeaching information against McKinney.
Hawkins failed to make these materials part of the record.


      Under Brady, the government is required to "make available to a
criminal defendant exculpatory evidence in its possession material to guilt
or punishment."    United States v. Stuart, 923 F.2d 607, 612 (8th Cir.),
cert. denied, 499 U.S. 967 (1991).   Hawkins attempts to hold the Missouri
prosecutor accountable for information possessed by the Illinois prosecutor
under the theory that all of the information was held by the government and
therefore subject to Brady.    This assumption is erroneous.    We have held
that "the government has no affirmative obligation to discover potentially
exculpatory information which it neither possessed nor of which it was
aware."   United States v. Dunn, 851 F.2d 1099, 1101 (8th Cir. 1988).     At
Hawkins's sentencing hearing, the prosecutor told the court that he was not
aware of the discovery materials in the Illinois case.     In any event, the
"prosecutor has no duty to undertake a fishing expedition in other
jurisdictions in an effort to find impeaching evidence."   United States v.
Jones, 34 F.3d 596, 599 (8th Cir. 1994) (citing Stuart, 923 F.2d at 612),
cert. denied, 115 S. Ct. 1701 (1995).


      Hawkins also alleges that his counsel was ineffective because he
failed to:   (1) perfect the appeal; (2) call McKinney as a witness in the
defense case-in-chief; (3) establish on the record the content of the
materials received from the Illinois case; (4) move for a mistrial or
continuance as a result of the belated discovery; and (5) properly
interview a defense witness.   The government objects to our consideration
of   this claim and argues that it should be raised in a collateral
proceeding pursuant to 28




                                     -4-
U.S.C. § 2255.


     An ineffective assistance of counsel claim is ordinarily first raised
in a collateral proceeding because facts outside the record generally need
to be developed to resolve the claim.        United States v. Lewin, 900 F.2d
145, 149 (8th Cir. 1990).   Accordingly, we have declined to "`consider an
ineffective assistance claim on direct appeal if the claim has not been
presented to the district court so that a proper factual record can be
made.'"   United States v. Logan, 49 F.3d 352, 361 (8th Cir. 1995) (quoting
United States v. Kenyon, 7 F.3d 783, 785 (8th Cir. 1993)).         In Logan, we
declined to address an ineffective assistance claim on direct appeal
despite the defendant's contention that no factual findings needed to be
made by the district court.     Id. at 361.      In that case, we stated that
"[i]f either the district court had addressed this issue or the government
did not object to our hearing this issue, we would address it.         However,
since neither of these conditions are satisfied, we decline to consider
this issue on direct appeal."   Id.    We find the present case analogous to
Logan, and thus we decline to address the effective assistance claim, which
Hawkins may raise in a section 2255 proceeding if he so desires.


     Regarding the second category of potential prejudice, Hawkins has not
shown that his anxiety and concern are greater than any other prisoner
pending the outcome of an appeal.     See Tucker, 8 F.3d at 676.   In assessing
the third category, Hawkins shows no impairment of his grounds for appeal
because the appeal itself fails on the merits.        See id. at 675 (stating
that "[o]rdinarily, where the claims asserted on appeal would not entitle
the defendant to reversal, appellate delay does not result in prejudice").
See also United States v. Hasting, 461 U.S. 499, 506 (1983).          In other
words, even if Hawkins's appeal had been decided in a timely fashion, he
still would have failed on the merits.      Thus, Hawkins's due process rights
were not violated, for he has failed to show prejudice.




                                      -5-
                        III.     Acceptance of Responsibility


       Hawkins also contends that the district court erred in refusing to
reduce his base offense level for acceptance of responsibility under
U.S.S.G. § 3E1.1.      The Sentencing Guidelines permit a two-level reduction
in the base offense level if a defendant "clearly demonstrates acceptance
of   responsibility     for     his   offense."      U.S.S.G.     §   3E1.1(a).       The
determination "`whether a defendant has accepted responsibility is a
factual one, depending largely on credibility assessments by the sentencing
judge,     who   can   far   better    evaluate     the    defendant's   acceptance    of
responsibility than can a reviewing court.'"              United States v. Grimes, 899
F.2d 731, 732 (8th Cir.) (quoting United States v. Evidente, 894 F.2d 1000,
1002 (8th Cir. 1990)), cert. denied, 498 U.S. 986 (1990).                 We review for
clear error a district court's findings of fact in determining a reduction
for acceptance of responsibility.           United States v. Laird, 948 F.2d 444,
446-47 (8th Cir. 1991).


       Hawkins argues that he is entitled to the reduction because he
admitted the substantive offense.         Voluntarily admitting involvement in the
offense charged, however, does not automatically entitle a defendant to a
reduction for acceptance of responsibility.               United States v. Davila, 964
F.2d 778, 784 (8th Cir. 1992).


       The Presentence Investigation Report (PSR) did not recommend an
acceptance-of-responsibility reduction because Hawkins did not cooperate
with the government investigation and because he did not voluntarily
withdraw from criminal conduct.           Relying on the PSR, the district court
made   a   specific    finding     that   Hawkins    had    not   cooperated   with   the
government.      Because the district court is in a unique position to evaluate
a defendant's credibility, its decision should not be disturbed unless it
is without foundation.         Grimes, 899 F.2d at 732.       We cannot say that there
was no foundation for the district court's denial of a reduction for




                                           -6-
acceptance of responsibility in this case.


     The judgment and sentence are affirmed.


     A true copy.


           Attest:


                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -7-